                   Case 1:16-cv-01122-VEC Document 125
                                                   124 Filed 06/19/20 Page 1 of 1

                              KASOWITZ BENSON TORRES                              LLP
                                                 1633 BROADWAY                                   ATLANTA
                                                                                                HOUSTON
                                           NEW YORK, NEW YORK 10019                           LOS ANGELES
      KEVIN A. CYRULNIK                                                                           MIAMI
DIRECT DIAL: (212) 506-3368                       (212) 506-1700
                                                                                                 NEWARK
DIRECT FAX: (212) 656-1792
  KCYRULNIK@KASOWITZ.COM                        FAX: (212) 506-1800                          SAN FRANCISCO
                                                                                             SILICON VALLEY
                                                                                             WASHINGTON DC

                         USDC SDNY
                         DOCUMENT
                         ELECTRONICALLY FILED
                         DOC #:
                         DATE FILED: 06/19/2020                       June 19, 2020



         VIA CM/ECF            MEMO ENDORSED                                Application GRANTED.

         The Honorable Valerie Caproni                                      SO ORDERED.               Date: 06/19/2020
         United States District Court
         Southern District of New York
         Thurgood Marshall United States Courthouse
         Courtroom 443
         40 Foley Square                                                    HON. VALERIE CAPRONI
         New York, NY 10007                                                 UNITED STATES DISTRICT JUDGE

                  Re:     Marino v. Coach, Inc., No. 1:16-cv-1122 (VEC)(OTW), and coordinated cases
                          1:16-cv-3677, 1:16-cv-3773, and 1:16-cv-5320

         Dear Judge Caproni:

                We represent defendant Coach, Inc. in the above actions. Pursuant to the parties’
         telephone conversation with the Court’s law clerk yesterday, we write to request a very short
         extension of the deadline to file a joint letter from Friday, June 19, 2020 to Tuesday, June 23,
         2020. This request is made jointly by all parties, and it is the parties’ first request for an
         extension of this deadline.

                 On May 29, 2020, the Court set a June 19, 2020 deadline to file a joint letter addressing
         certain issues with the parties’ proposed settlement. (See May 29, 2020 Order, Dkt. 123.) Due
         to, among other things, logistical issues caused by the ongoing Covid-19 pandemic, the parties
         have not yet been able to obtain all information necessary to fully respond to the Court’s
         questions. Accordingly, we respectfully request that the Court extend the deadline to June 23,
         2020.

                                                                      Respectfully,

                                                                       s/ Kevin A. Cyrulnik     .
                                                                      Kevin A. Cyrulnik

         cc:      Counsel of Record (via ECF)
